Case 1:20-cv-20157-KMW Document 13 Entered on FLSD Docket 03/10/2020 Page 1 of 3

                                                                S C P S y lv a in T H O M A Z O N – F a b r in e B IC H E
                                                                                            Associated Bailiffs

                                                                                       M a rlè n e L E M E R C IE R
                                                                                              B a i l i f f, e m p l o y e e

                                                                                               P A R I S       O F F IC E

                                                                                            1 5 6 r u e M o n tm a r tr e
                                                                                                 7 5 0 0 2 P A R IS

   M D :9 3 2 6 7                                                                                                                                                                                   A ct : 223555




                                                                               S ERVICE OF PROCESS


                                                                  lF e b r u a r y t w e n t y f i f t h t w o t h o u s a n d t w e n t y



   F o r S .A . P E R N O D                              R I C A R D , 1 2 p la c e d e s E ta ts - U n is 7 5 0 1 6 P A R I S ,

   D u r i n g m y v i s i t I w a s n o t a b l e t o r e c e i v e t h e f o l l o w i n g                       details on the location of the                            recipient          o f t h i s a c t.



   T h e d o m ic il e    address is            confirmed as             f o l l o w s f r o m t h e v e r if ic a t io n s b e l o w    :
                   The    a d d re s s i s c o n firm e d b y           t h e p e rs o n    met     i n p la c e .




   C i r c u m s t a n c e s m a k i n g i m p o s s ib le        t h e s e r v i c e i n p e rs o n :

                   Recipient       i s a b s e n t.

                   T h e p e rs o n      p re s e n t     c o n f i r m s t h e a d r e s s e b u t r e f u s es t o a c c e p t t h e c o m p l a i n t




   The      service       of    process         t u r n e d o u t t o b e im p o s s ib le , t h e r e w a s n o b o d y          at the place of                  residence           c a p a b le o f

   or agreeing to              accept           the complaint,             copy      of     which        was    deposited            by t h e s w o r n       C le r k     in a sealed          e n v e lo p e

   containing only               the name and address of the recipient on one side                                             and      on      t h e o t h e r s i d e,    m y       s e a l

   placed at the               envelope closure.


   According to the artic l e                     656 of the Code               of   C i v i l P r o c e d u r e s, a c k n o w l e d g e m e n t   of    delivery                    attempt       complies to
                           r                                                                                        e
   l the requirements of the                      a r t ic le   6 5 5, a n d w a s l e f t t h i s d a y       a t t h e a d d r e s s o f t h e r e c i p i e n t.



   Compliant          t o t h e a r t ic le     658      o f t h e C . P . C ., t h e l e t t e r c o n t a i n i n g t h e s a m e i n f o r m a t io n a s t h e a c k n o w l e d g e m e n t o f d e l i v e r y

   attempt          and a copy           of the       act of service             was sent within the deadlines established                                    by    the      l a w.



   T h i s p re s e n t a c t    i s n o t s u b j e c t t o ta x, o r i g i n a l c o n t a i n s             22 p a g e s a n d       i t s     c o p y      -    2 2 p a g e s.


   T h e i n f o r m a t i o n r e la t e d t o t h e s e r v i c e o f p r o c e s s i s a p p r o v e d b y          t h e      Bailiff.




            CO S T OF ACT

   E m o lu m e n t              1 1 0 ,0 0
   SCT                                 7 ,6 7

                                  -------
                                                                                                                               S y lv a in T H O M A Z O N - A s s o c i a t e B a i l i f f
   H .T .                        1 1 7 ,6 7
   VTA 20 %                            0 ,0 0

   S t a m ps                          2 ,0 0

                                  -------
   C ost of act                  1 1 9 ,6 7
                Case 1:20-cv-20157-KMW Document 13 Entered on FLSD Docket 03/10/2020 Page 2 of 3
                            S .C .P .
       S y lv a in T H O M A Z O N
                F a b r in e B IC H E                            M D :9 3 2 6 7                                                                                                                                       A ct : 223555


                   Associated Bailiffs

                                                                                         SERVICE AND DELIVERY OF A FOREIGN DOCUMENT
      M a r lè n e L E M E R C IE R
                                                                  The year of   TWO THOUSAND TWENTY,               FEBRUARY TWENTY-FIFTH
                B a i l i f f, e m p l o y e e

                                                                  I , S y lv a in   T H O M AZO N - Associate Bailiff, from"                              Civil LawProfessionalCompany
                      P A R I S Office
           1 5 6 , ru e M o n tm artre                            S y lv a in   T H O M A Z O N , F a b r in e      B IC H E" holder of               B a i l i f f o ffi c e b e f o r e t h e C o u r t    o f P a r is l o c a t e d
                    B P 56561
                                                                   i n P a r i s a t 1 5 6 r u e M o n t m a r t r e , u n d e r s i g n e d,
         75065 PA R IS C E D E X 02




                                                                  At :
                                                     Fax :
           Tel      : 0 1 .4 2 .3 3 .5 6 .4 1
                      0 1 .4 0 .2 6 .4 1 .9 2
                                                                           S .A . P E R N O D           R IC A R D
         email : e t u d e @ t b - h u i s s i e r s . c o m
                                                                           1 2 p la c e d e s E t a t s - U n is

     Jurisdiction throughout F r a n c e for                               75016         PA RIS

off i c i a l     r e p o r t s and in d e p a r tm e n ts                 Having been there and spoke to as it says at the end of the act

    7 5 , 7 7 , 8 9 , 9 1 , 9 3 , 94 f o r the s e r v i c e
                       a n d e x e c u t io n                     AT T H E R E Q U E S T O F :


                                                                  M adam e C U ETO                    I G L E S I A S M a r l è n e b o r n o n 0 2 / 0 9 / 1 9 6 5, n a t io n a l o f U S A ,
                                                                  Domiciled at            1601     N . S e p u lv e d a    B ld , M a n h a t t a n B e a c h C A 9 0 2 6 6       C A LIF O R N IA UNITED STATES
                                                                  O F A M ERIC A


              IB A N b a n k C D C
    FR 834003100 0010000 119526U 43
              B IC : C D C G FR PPX X X
                                                                  YOU           ARE            NOTIFIED                   and     A COPY OF A FOREIGN ACT                                       IS LEFT              W I T H Y O U,
     P a y m e n t with C C o nl i ne o r to the S t a t e
                                                                        THAT IS:

          Ad r e s s : w w w . t b - h u i s s i e r s . c o m    D ocument on 8 pages in English language                                   titled    C O M PLA IN T F O R D A M A G ES
                         ID : 1 2 5 4 1 3
                                                                  a d re s s e d t o t h e U N I T E D S T A T E S D I S T R I C T C O U R T S O U T H E R N D I S T R I C T O F F L O R I D A F O R T
                    Password : 6 2 7 8 9 2
                                                                  LA U D ER A LE          D IV ISIO N , in      the case filed against you                     w i t h t h e f o l l o w i n g re fe re n c e s

                                                                  C a s e N o : 1 :2 0 -c v -2 0 1 5 7 ,           accom panied by the translation on 8 pages in French language .



              E m o l.                 1 1 0 ,0 0                  D o c u m e n t o n 1 p a g e d r a f t e d o n J a n u a r y, 1 6 2 0 2 0 b y t h e U N I T E D S T A T E S D I S T R I C T C O U R T F O R T H E
          R   E F E R E N C E S TO R E M E M B E R           :
              SC T                7 ,6 7                           SO U T H ER N D IST R IC T O F F LO R ID A                    i n   t h e      c a s e     f i l e d     a g a i n s t       y o u w i t h          t h e    f o l l o w in g
                     M D :9 3 2 6 7
                         FL
                                -------                            r e f e r e n c e s            C a s e N o : 1 :2 0 -c v -2 0 1 5 7        titled    SU M M O N S IN A C IV IL                A C T IO N , accom pa niedby the
              H .T .          1 1 7 ,6 7                           tra n s l a t i o n    in French on 1 page.
              VAT 20 %                      0 ,0 0
              Stamp s                       2 ,0 0
                                                                 This      present         document         ha s    b een       served       to   you    in    comp lianc e           with t he         p o s i t i o n s             o f
                                          -------
                                                                 H a g u e C o n v e n t io n        from     N o v e m b e r                15, 1965 regarding                   serv ice         of       p roce s s         of   jud icial
              T .T .C                  1 1 9 ,6 7
                                                                 acts as w ell a s civ il and com me rcial extra- judicial acts ab road .
Case 1:20-cv-20157-KMW Document 13 Entered on FLSD Docket 03/10/2020 Page 3 of 3




                                         ART OF LANGUAGES
                  Professional Interpretation, Translation and Transcription Services
                                        ATA Member #251059

                             Service and Delivery of a Foreign Document
                                 Translated from French into English
                                    for Andre G. Raikhelson, Esq.

  I, Polina Elimelakh, a professional and qualified translator, hereby certify that the above
  mentioned document has been translated by me and that, in my best judgment, the translated
  text truly reflects the content, meaning, and style of the original text and constitutes in every
  aspect a correct and true translation of the original document.

  This is to certify the correctness of the translation only. I do not guarantee that the original is a
  genuine document, or that the statements contained in the original document are true. Further
  I assume no liability for the way the customer uses the translation, or any third party, including
  end users of the translation.

  A copy of this translation is attached to this certification.




  _____________________________________________
  Polina Elimelakh
  Professional Translator
  Russian/English/French

  Dated: March 02, 2020


  1919 Van Buren St, #502
  Hollywood, FL 33020
  T. 954.261.3035
  E. translations.pe@gmail.com
